Citation Nr: 1728258	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-06 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the bilateral ankles, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for degenerative arthritis of the bilateral shoulders, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from June 1997 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this case was subsequently transferred to the St. Petersburg, Florida RO. 

In March of 2012, the Veteran was afforded a Board video conference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the Board hearing has been associated with the claims file.  In June 2017, the Veteran was notified that she was entitled to another hearing in light of the fact that the VLJ who had conducted her video conference hearing was no longer with the Board.  See, 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran responded that she did not wish to have another Board hearing. 
 
This claim was most recently before the Board in June 2014, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets further delay, a remand is necessary for further development before the claim can be adjudicated on the merits. 

Pursuant to the Board's June 2014 remand directives, the AOJ issued the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) letter on the matters of secondary service connection for degenerative arthritis of the bilateral ankles and shoulders.  In response to the VCAA letter, the Veteran submitted a written statement to the Board in which she stated that she was "awaiting records from outside providers."  Following the February 2017 supplemental statement of the case, the Veteran submitted a signed and completed VA Form 21-4142 Authorization for Release of Information on which she authorized VA to obtain private treatment records from the Arthritis and Rheumatology Associates in West Palm Beach, where she received treatment from 2011 to 2013, and was treated by Dr. R.C. 

In March 2017, the AOJ received a medical records request reject notice, indicating that the request did not meet the criteria for action under the PMR Program Guideline and stating that "[b]ased on the above information, the request for the above Veteran/Patient must be worked via the traditional process."  However, there is no indication that the AOJ took any additional action to obtain the outstanding private treatment records from Dr. R.C.  

Therefore, on remand, the AOJ should obtain a current VA Form 21-4142 in order to obtain any outstanding private treatment records from Dr. R.C in order to comply with VA's duty to assist under 38 C.F.R. § 3.159 (2016).

Additionally, in a February 2017 written statement to the Board, the Veteran states that she "will accept all other findings in regards to shoulder."  The AOJ should attempt to contact the Veteran in order to clarify if the Veteran intended to withdraw her claim for entitlement to service connection for degenerative arthritis of the bilateral shoulders. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from June 2014 to present and associate them with the claims file. 

2.  Send the Veteran a new VA Form 21-4142 in order to obtain any outstanding private treatment records from Dr. R.C. at Arthritis and Rheumatology Associates in West Palm Beach, Florida.  

If, after making reasonable attempts to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) (2016), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

3.  Contact the Veteran and her representative in order to clarify whether or not she wants to withdraw her claim for entitlement to service connection for degenerative arthritis of the bilateral shoulders.  

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the appeal is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


